 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
      UNITED STATES OF AMERICA,
 9                                                       CASE NO. 2:19-cv-01137-RAJ-BAT
                               Plaintiff,
10                                                       ORDER GRANTING STIPULATED
             v.
                                                         MOTION REGARDING LIEN
11                                                       PRIORITY BETWEEN THE
      RENATO M. ALMEDA, individually and
      as distribute of the Estate of Corazon C.          UNITED STATES, KING COUNTY,
12                                                       AND JPMORGAN CHASE BANK,
      Almeda; ESTATE OF CORAZON C.
      ALMEDA; JPMORGAN CHASE BANK                        N.A.
13    N.A.; PNC BANK N.A.; and KING
      COUNTY, WASHINGTON,
14
                               Defendants.
15
            The Court, having reviewed Plaintiff’s complaint, the proposed Stipulation (Dkt. 11), the
16
     Report and Recommendation of the Honorable Brian A. Tsuchida, United States Magistrate
17
     Judge, any objections thereto, and the remaining record, does hereby find and ORDER:
18
            (1)    The Court adopts the Report and Recommendation;
19
            (2)    The Stipulation of the United States of America and Defendants King County and
20
     JPMorgan Chase Bank, N.A. (Dkt. 11) is ADOPTED pursuant to LCR 10(g).
21
     //
22
     //
23

     ORDER GRANTING STIPULATED MOTION
     REGARDING LIEN PRIORITY BETWEEN
     THE UNITED STATES, KING COUNTY,
     AND JPMORGAN CHASE BANK, N.A. - 1
 1          (3)     The Clerk shall re-refer this case to Magistrate Judge Tsuchida for further

 2   proceedings.

 3          DATED this 18th day of November, 2019.

 4

 5

 6
                                                          A
 7                                                        The Honorable Richard A. Jones
                                                          United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER GRANTING STIPULATED MOTION
     REGARDING LIEN PRIORITY BETWEEN
     THE UNITED STATES, KING COUNTY,
     AND JPMORGAN CHASE BANK, N.A. - 2
